Citation Nr: 1447210	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-04 505	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for bilateral plantar fasciitis, status post great toe fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to September 1992, and from November 1994 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The issue has since been transferred to the RO in Pittsburgh, Pennsylvania.  


REMAND

The Veteran was scheduled for a VA examination in July 2013 and failed to report to his examination.  Failure to present for a VA examination without good cause results in a decision based upon the evidence of record.  38 C.F.R. § 3.655.  Here, however, as the Veteran explained in a March 2014 correspondence, he missed his examination because was unable to take off work to attend an appointment two hours away from his home in Stuggart, Germany having been given only five days of advance notice.

The Veteran currently has a Washington mailing address.  However, he appears to reside in Germany.  Thus, unique measures may need to be undertaken to properly schedule an examination, to include contacting the Department of State / U.S. Embassy to handle the request.  See VA's Adjudication Procedures Manual, M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h (2014).  On remand, the Veteran should be scheduled for a new examination in accordance with these measures.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded the appropriate VA examination to determine the nature and severity of his present bilateral plantar fasciitis.  As necessary, the RO must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Germany).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

